Appellant makes a persuasive motion based largely on supposed harmful utterances by the district attorney in his argument. We have again reviewed the bills *Page 65 
of exception presenting this complaint. Bill of exceptions No. 3 is as follows:
"Be it remembered that during the trial of the above entitled and numbered cause the district attorney, Park Dalton, made the following statement to the jury:
"'Gentlemen, if you grant the defendant suspended sentence he can commit petty larceny, he can be a vagrant the rest of his life and commit any other misdemeanor, and he cannot be touched. He can also go into New Mexico or any other State and commit a felony and no one will know of his suspended sentence here.' Clark M. Mullican, District Judge."
It will be noted that this entire bill simply amounts to a certificate of the district judge that the State's Attorney made a certain statement to the jury. Whether it was then objected to or an exception taken at that time, or a request that the jury be instructed not to consider the statement are matters about which this record is entirely silent. One who desires to bring before this court for review objectionable argument or other matters which he deems erroneous, should in some appropriate way make known to us the thing thus objected to, stating in the bill of exceptions that he did object to it and the reasons for such objection, and it should appear from the bill itself that such reasons were made known to the trial court, and that after having the matter thus fully presented he permitted the action complained of as erroneous. It is a matter of regret to this court when matters are not properly presented to it, which are deemed objectionable by the accused.
The other complaint of the argument is that appearing in bill of exceptions No. 1, which is discussed in our former opinion, and we now see no reason for concluding that it was not properly disposed of. The jury gave to appellant the lowest penalty, and the facts leaving no doubt as to his guilt, we are unable to bring ourselves to believe that any of the matters complained of should cause a reversal.
The motion for rehearing will be overruled.
Overruled.